DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 07/28/2022 is acknowledged.  The elected claims are claims 1 and 13-20.  Claims 2-12 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2016/0254587 A1 herein Jung).
Regarding claim 1, Jung teaches a wireless device (read as wearable electronic device 100) (Jung – Figure 1A, Figure 1B, and [0060]) comprising:
a body having a tapered shape (see Figure 1A rounded face with tapered shape) including a front surface (read as surface of the display part 130), a rear surface having a same shape as the front surface (read as surface of the cover housing 110 which is the same shape as the surface of the display part 130) (see Figure 1A, Figure 1B and Figure 2) and a dimension greater than the front surface (see Figure 2), and a peripheral side surface connecting the front and rear surfaces (see Figure 2);
four magnets embedded within the body and disposed on the peripheral side surface along an outer periphery of the body (read as the magnets that comprise the wheel magnet 153) (see Figure 2); and
a device health sensor at least partially disposed in the body and configured for measuring at least one health function of a user wearing the wireless device (read as for offering health care such as measuring an exercise quantity or blood sugar level using the an optical finger mouse OFM sensor 155) (Jung – Figure 2, [0073], and [0244]),
wherein the body includes a cavity in which a processor and at least one wireless communication antenna are disposed, said device health sensor being in communication with the processor (read as circuit board 15 in order to process signals of the wearable electronic device 100; main circuit board 157 may include a processor involved in an operation of the display part 130, a processor involved in an operation of a communication circuit and/or a processor for processing signals of input units; wearable electronic device 600 includes a processor 610 and an NFC circuit 620 which includes at least one antenna 625) (Jung – Figure 1A, Figure 1B, Figure 2, Figure 6, [0086], [0113]-[0115]), and
wherein at least two adjacent magnets among the four magnets disposed on the peripheral side surface of the body each have a pole of a same polarity facing the outer periphery of the body (read as the magnets that comprise the wheel magnet 153) (see Figure 2).

Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648